Title: From John Adams to F. C. Schaeffer, 25 November 1821
From: Adams, John
To: Schaeffer, F. C.



Rev & dear Sir
Montezillo 25 Nov 1821

I thank you for your favour of Nov 19. & for the address inclosed. The Ceremonial for at laying the corner Stone of St Mathews church & the address pronounced on that occasion, were solemn affecting & impressive. You have not in my humble opinion given too much credit to Luther I love & revere the memories of Huss Wickliff Luther Calvin Zwinglius Melancton and all the other reformers;—how muchsoever I may differ from them all in many theological metaphysical & philosophical points. As you justly observe, without their great exertions & severe sufferings the U.S.A had never existed.
I know not whenever I have read any thing with more pleasure than those words in your 9 page “God knows that every worthy member of our Church rejoices in the prosperity of all christian congregations & delights in the evidences of their increasing numbers & piety. Christian love & tolerance are essential principles of our faith”—& though on some points we may differ from our Cristian fellow citizens, still we love them & extending the right hand of fraternal affection we call them bretheren. The true members of our community are charitable towards all men whether of their own house hold of faith or the supporters of another denomination”.
These sentiments are, in the true spirit of christianity as I understand it. I desire to be in full communion with all such christians
I am Sir your sincere well wisher & / obliged hum Sert.
J.A—